Citation Nr: 1503901	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for arthritis of the right knee. 

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for neurologic disorder of the right upper extremity.

5.  Entitlement to service connection for neurologic disorder of the right lower extremity.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

7.  Entitlement to service connection for a psychiatric disorder.

8.  Entitlement to service connection for allergies.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2014.  A transcript of those proceedings is of record.

Additional evidence has been submitted since the February 2013 supplemental statement of the case.  Although a waiver of initial Agency of Jurisdiction (AOJ) consideration has not been received, the evidence it is not pertinent to the issues decided herein and therefore no remand of those issues is required.  38 C.F.R. §§ 19.31, 20.1304(c).

Claims for service connection for a gastrointestinal condition (GERD) and allergies were denied in a May 2003 rating decision.  Subsequently, additional service treatment records were received.  These records were not associated with the claims folder when VA previously decided the claim.  As these records are pertinent to these two claims, they will be reconsidered without consideration of whether there is new and material evidence.  38 C.F.R. § 3.156(c).

The Board considers the Veteran's claim for depression to be broad in scope and has recharacterized the claim as one for service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issues of service connection for an eye and face condition, to include as secondary to sarcoidosis, have been raised by the record at the Veteran's Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for GERD, sleep apnea, a psychiatric disorder, allergies, and neurologic disorders of the right-sided upper and lower extremities, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Asthma had onset during service.

2.  Right knee arthritis was not present during service; did not manifest to a degree of 10 percent within a year of separation; and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A July 2009 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate her claim for service connection for a right knee disability and to establish disability ratings and effective dates.  The same letter advised the Veteran of her and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran has not been afforded a VA examination for her right knee disability because the evidence does not reflect that such disability may be associated with her military service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).  

VA's duty to assist has been met.

II. Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic disorders, including arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection also may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

A. Asthma

Service treatment records show the Veteran was diagnosed with and treated for asthma several times during service including in 1983, 1986 and 1987.  Following separation, the Veteran was treated for acute asthma attacks in March 2006 and February 2008.  Asthma was also assessed on several other occasions between August 2004 and the present, including at VA examinations in September 2006 and June 2010.  

The record contains a medical opinion from a private pulmonary specialist who indicated that he had treated the Veteran for her asthma and her service-connected sarcoidosis for 35 years.  The specialist opined that the Veteran's asthma developed as a result of the service-connected sarcoidosis and its treatment.  The specialist supported his opinion with a clinical rationale.

The record also contains a June 2010 medical opinion from a VA examiner who determined that the Veteran's asthma is not caused by the service-connected sarcoidosis.  The examiner did not address whether the Veteran's asthma is aggravated by the sarcoidosis or whether asthma is directly related to her service.  

The Veteran underwent another VA examination in February 2013.  The examiner indicated that the physical examination yielded unreliable results, therefore no diagnosis could be provided.  A nexus opinion was also not provided.

The medical evidence in this case clearly shows that the Veteran is currently diagnosed with asthma.  Thus, the dispositive issue is whether there is a nexus between this disability and military service; or between asthma and a service-connected disability.  

The record reflects that asthma was initially diagnosed in service and that asthma symptoms have more or less persisted since separation.  This is evidence in favor of the claim.  The Veteran's treating pulmonary specialist has expressed the opinion that Veteran's asthma developed as a result of her service-connected sarcoidosis and its treatment.  This is further evidence in favor of the claim.

As for the evidence against the claim, the August 2010 VA examiner expressed the opinion that the asthma is not related to sarcoidosis.  However, as the opinion does not address whether asthma is aggravated by the sarcoidosis, the opinion is less than comprehensive and also inadequate.

In light of the inadequate and unpersuasive VA medical nexus opinion, the Board is left only with the competent and persuasive opinion from the private pulmonary specialist, as well as the documented evidence of asthma in service with recurrence since service.  Affording the benefit of doubt to the Veteran, service connection for asthma is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.

B. Right Knee Disability  

Service treatment records do not reflect complaints, treatment, or diagnoses related to right knee arthritis.  

The evidence after service includes March 2010 X-rays that show generalized osteoarthritis present in the Veteran's right knee.  

Consistent with the record, the Veteran has not asserted that her right knee disability began during service or even within a year of separation.  At her Board hearing, she denied ever injuring her knee during service and stated that her knee pain did not begin until 2005-several years after service.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) for consideration.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  However, as symptoms of arthritis were not noted, that is, observed, in service, and as there is no competent evidence either contemporaneous with or after service that symptoms of arthritis were noted during service, and as the Veteran has not asserted otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply. 

As for presumptive service connection for right knee arthritis as a chronic disease, the preponderance of the evidence establishes that arthritis did not manifest to a compensable degree within the one-year presumptive period after discharge from service in June 2002.  

The evidence does not otherwise suggest an association between right knee arthritis and the Veteran's service.  Rather, the evidence reflects that this disability manifested many years after service.  Additionally, neither the Veteran nor her representative has identified how this disability is related to active service or to any service-connected disability.  To the extent that the Veteran merely asserts her belief that this disability is related to service, that alone is not enough to warrant service connection as the assertion is not sufficient to meet her burden of proving the claim to even an equipoise standard.

The Veteran, as a lay person, is not competent to offer an opinion on the causal relationship or nexus between the current right knee arthritis and her military service.  See 38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Arthritis is a not simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  Arthritis is also not a condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify arthritis; her lay opinion regarding causal nexus is not competent.  

As the evidence does not indicate an in-service disease or injury, a manifestation of arthritis to a compensable degree within a year of separation, evidence of continuous symptomology since separation, or any other competent evidence to indicate that a current right knee disability is related to service; service connection is not warranted.  

Because the preponderance of the evidence is against a causal nexus between the current right knee disability and military service, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for asthma is granted.

Service connection for arthritis of the right knee is denied. 

REMAND

The Veteran has been diagnosed with obstructive sleep apnea.  Her private physician has stated that the condition is due to her service-connected sarcoidosis.  A June 2011 VA examination report refuted the contention that the sleep apnea was due to sarcoidosis.  However, service treatment records show the Veteran had periodic insomnia, especially toward the end of her service.  To date there has been no medical opinion proffered on whether the Veteran's sleep apnea initially manifested during service or is directly due to service.  As such, a remand is warranted for a medical opinion on the matter. 

The Veteran seeks service connection for a neurologic disorder(s) affecting her right-sided upper and lower extremities, to include peripheral neuropathy.  While the record does not appear to contain a current diagnosis of peripheral neuropathy of either limb, there are other current neurological diagnoses such as radiculitis and neuritis.  In addition, the Veteran is currently service-connected for degenerative disc disease of the cervical spine, residuals of postoperative lumbar disc disease, and degenerative joint disease of both hips.  She asserted that the claimed neurologic disorder(s) affecting her right-sided upper and lower extremities may be related to these service-connected disabilities.  An examination is required to ascertain whether any current neurological disorder of the right-sided upper and lower extremities exists which may be related to service or, to a service-connected disability. 

The Veteran also seeks service connection for GERD.  She claims to have been diagnosed and treated for GERD and maintains that the condition began during service.  Service records show an assessment of gastritis in 1995, epigastric pain in 2001 and epigastric problems in 2002 with GERD being described as the most likely etiology.  A 2002 VA examination however showed a normal upper gastrointestinal track but also seemed to assess mild esophageal reflux.  Post-service records show treatment for GERD in 2005 as well as findings of GERD during the appeal period.  As there is an indication that the Veteran may be suffering from recurrent GERD, which may have begun during service, an examination and nexus opinion is required.

In a January 2010 rating decision, the RO denied service connection for depression and declined to reopen a claim for service connection for allergies.  In May 2010 the Veteran submitted a notice of disagreement, specifically identifying these two issues among others.  To date, however, the RO has not issued the Veteran a statement of the case (SOC) with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, the Veteran seeks entitlement to TDIU.  The Board has granted service connection for asthma in this decision.  The effectuation of this decision may impact the TDIU claim.  The TDIU claim is also inextricably intertwined with the other issues being remanded.  Specifically, the Veteran has alleged that she is unemployable, primarily due difficulty sitting and standing for long periods of time as well as feeling lethargic and tired.  There is also evidence in the claim file which indicates she cannot work due to her psychiatric disorder.  The outcome of the determinations as to these service connection claims is relevant to her claim for TDIU.  As such, a decision by the Board on the Veteran's TDIU claim would be premature at this time.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the Veteran's claim for service connection for a psychiatric disorder and allergies.  Should the benefits sought be denied, notify the Veteran that, in order to perfect an appeal of the claim to the Board, she must timely file a substantive appeal.

2.  The Veteran is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records pertaining to her sleep apnea, GERD, and claimed right-sided neurologic disorders.  Also, obtain any VA treatment records from appropriate VA facilities.  All efforts to obtain any and all identified records must be fully documented in the claims file.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her sleep apnea, right limb, and GERD symptomatology as well as the impact of any of those conditions on her ability to work.  She should be provided an appropriate amount of time to submit this lay evidence. 

4.  Schedule the Veteran for an examination by an appropriate VA medical professional.  The examiner must review the Veteran's claims file and conduct any necessary testing.  

The examiner is to determine:

a)  whether it is at least as likely as not that sleep apnea is related to or had its onset during service; or is either caused or aggravated by any of the Veteran's service-connected disabilities (which include, but are not limited to: asthma and sarcoidosis).

b)  whether it is at least as likely as not that the Veteran currently suffers from a neurologic disorder affecting her right upper and/or her right lower extremity.  

If so, the examiner is to state whether such disorder(s) is related to or had its onset during service; or is caused by any of the Veteran's service-connected disabilities; or is aggravated by any of the Veteran's service-connected disabilities, (which include, but are not limited to: residuals of postoperative lumbar disc disease, degenerative disc disease of the cervical spine, degenerative joint disease of the bilateral hips, and bilateral heel spurs).
 
c)  whether it is at least as likely as not that the Veteran's GERD is related to or had its onset during service; or is caused by any of the Veteran's service-connected disabilities; or is aggravated by any of the Veteran's service-connected disabilities.
  
The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The examination report must include a complete rationale for all opinions expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why this is so.

5.  Then readjudicate the issues on appeal, to include entitlement to a TDIU.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


